Berry, J.,
dissenting. — I am unable to assent to the following, being the second conclusion of law found by the referee in this ease, to-wit: “ That the resolution of said division to accept the said proposition of said Joseph B. Brown, and to receive said bond, amounted in law to an acceptance of the grant contained in said act of assembly, and that thereupon said division became a corporation, endowed with all the powers and privileges conferred by said act of assembly.”
As the judgment could not be supported without this conclusion, I think it should be reversed.